PER CURIAM.
The defendant is a domestic membership corporation, whose principal office is located in the county of Westchester, where it maintains a home for the aged and infirm. The residence of the defendant thus being without the county of New York, the municipal court of the city of New York, borough of Manhattan, Fourth district, had no jurisdiction over it. and the judgment must therefore be reversed. Tyroler v. Gummersbach, 28 Misc. Rep. 151, 59 N. Y. Supp. 266, 319; Phillip Semmer Glass Co. v. Nassau Show-Case Co., 28 Misc. Rep. 577, 59 N. Y. Supp. 530. Judgment reversed, with costs to the appellant.